Citation Nr: 0123169	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-03 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a total 
abdominal hysterectomy.



REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from April 1973 to April 1976 
and she also reports a subsequent period of service in the 
Army National Guard.  This matter originally came before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
March 1997 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas in which 
the RO denied the veteran's claim of entitlement to service 
connection for residuals of a total abdominal hysterectomy, 
to include complications of an IUD.  Thereafter, the veteran 
perfected an appeal to the Board.

In a February 2000 Board decision, the Board denied the 
veteran's claim as not "well-grounded."  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an Order dated in January 
2001 the Court vacated the Board's February 2000 decision and 
remanded the case for further development and adjudication.  


REMAND

As a preliminary matter, the Board notes, as did the Court, 
that while the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims, which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  This law eliminates the concept of a 
well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim.  Specifically, the law requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
this veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA.  Likewise, in the Statement of the Case, the RO denied 
the veteran's claim on the basis of the veteran's failure to 
present a well-grounded claim.  The Board also denied the 
veteran's claim as not well grounded in its February 2000 
decision.  However, as stated earlier, this standard is no 
longer applicable, and it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747) (1992)). 

In this case the veteran contends that she is entitled to 
service connection for residuals of a total abdominal 
hysterectomy.  Specifically, she alleges that she was not an 
appropriate candidate for an IUD, and that the insertion of 
IUD during service and subsequent complications ultimately 
led to the necessity of a total abdominal hysterectomy.  The 
veteran's service medical records show that she sought 
medical treatment for chronic urinary tract infections and 
complications associated with the insertion of an IUD.  
However, her service medical records do not show that she 
underwent a hysterectomy during her period of active service.  
Post-service medical records show that the veteran underwent 
a total abdominal hysterectomy in June 1990.  However, the 
record does not contain any medical evidence linking her 
hysterectomy to her period of active service, or to any 
injury or disease incurred during any period of active duty 
for training or an injury incurred during inactive duty 
training.  In addition, there is no medical evidence of 
record that offers an opinion that the veteran's total 
abdominal hysterectomy and resulting residuals are in any way 
related to service, including complications of an IUD.  

The veteran may be service-connected for her claimed disorder 
if there is competent medical evidence of a current disorder 
that is causally related to either an incident of her active 
military service, an injury or disease that occurred during 
active duty for training, or an injury that occurred during 
inactive duty training.  The VCAA provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  A review of the record reveals that additional 
records may need to be obtained and associated with the 
claims file prior to further appellate review.  

The veteran's service medical records dated April 1973 to 
April 1976 show that she had an IUD implanted, underwent 
regular gynecological examinations and received treatment for 
urinary tract infections during service.  Post-service 
records do not reflect any type of gynecological treatment 
until the veteran was seen between May 1990 to August 1990.  
These records show that the veteran underwent total abdominal 
hysterectomy and bilateral salpingo-oophorectomy in June 
1990.  An August 1995 Army National Guard Enlistment 
Examination report notes a history of total abdominal 
hysterectomy.  

Records from Leah J. Stevens, M.D. and from Cushing Memorial 
Hospital dated October 1996 to July 1998 show that the 
veteran received treatment for various disorders including 
hormone replacement.  A March 1997 rating decision notes that 
partial Reserve records were received and reviewed, but there 
is no indication that the RO ever requested a complete copy 
of the veteran's Reserve records.  However, the Board does 
acknowledge that it is not clear that any additional 
pertinent Reserve records exist.  Further, in a statement 
received at the RO in August 1998, the veteran reported that 
treatment records documenting an emergency room visit at Fort 
Dix in April 1976 have disappeared.  The veteran seems to 
indicate that these treatment records are relevant to the 
issue on appeal.

The Board concludes that the RO should contact the veteran 
and request her to provide the names and addresses of all 
healthcare providers from whom she has received treatment 
relevant to the issue on appeal.  The record is devoid of 
medical evidence for the time period from April 1976 to May 
1990, and it is likely that there would be relevant medical 
records from this time period.  Further, the veteran has 
alleged that emergency room records documenting treatment at 
Fort Dix in April 1976 are missing and it appears that only 
part of the veteran's Reserve records have been associated 
with the claims file.  After contacting the veteran, the RO 
should request and associate with the claims file any records 
identified by the veteran as relevant to the issue on appeal.

Additionally, the Board notes that the newly passed 
legislation provides that the VA's duty to assist includes 
providing the claimant a medical examination when the 
totality of the evidence establishes that the claimant has a 
current disability that may be associated with her period of 
active service and there is insufficient medical evidence of 
record for the VA to decide the claim.  In this case, as the 
record stands, there appears to be insufficient medical 
evidence to determine whether the claimed disorder is related 
any period of the veteran's service.  Therefore, after all 
relevant outstanding treatment records have been obtained, 
the veteran should be afforded a VA examination for the 
purpose of obtaining a medical opinion as to whether the 
claimed disorder at issue in this case is related to any 
period of the veteran's service. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103, 5103A (West 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. § 3.159).

2.  The RO should contact the veteran and 
request her to provide the names and 
addresses of all health care providers 
who have treated her for gynecological 
disorders, or who have indicated that the 
claimed disorder at issue in this appeal 
is related to any period of service.  The 
veteran should be specifically requested 
to indicate whether she received any 
gynecological treatment from a service 
medical facility while performing Reserve 
or National Guard service, as well as the 
heath care provides who provided her 
gynecological treatment between April 
1976 and May 1990.

3.  After receiving the information from 
the veteran requested above, the RO 
should obtain and associate with the 
claims file the records specified by the 
veteran.  The RO should also request the 
service medical record the veteran 
reports is not associated with her other 
service medical records, specifically the 
record of an emergency room visit at Fort 
Dix in April 1976.

4.  Thereafter, the veteran should be 
afforded a gynecological examination to 
determine the etiology of the total 
abdominal hysterectomy, bilateral 
salpingo-oophorectomy.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and is 
requested to offer an opinion as to 
whether the in-service implantation of an 
IUD necessitated the total abdominal 
hysterectomy, bilateral salpingo-
oophorectomy performed following service.  
The examiner should also offer an opinion 
as to whether the total abdominal 
hysterectomy, bilateral salpingo-
oophorectomy performed following service 
was in any way related to the 
gynecological symptomatology shown in 
service medical records.  All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Because it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


